Exhibit 10.1

 

AXCELIS TECHNOLOGIES, INC.
2012 EQUITY INCENTIVE PLAN

 

As approved by the Shareholders on May 2, 2012, May 14, 2013,  May 13, 2014 and
May 13, 2015

 

1.                                      Purpose.

 

The purpose of the Axcelis Technologies, Inc. 2012 Equity Incentive Plan (the
“Plan”) is to attract and retain persons who are expected to make important
contributions to the Company and its Affiliates, to provide an incentive for
them to achieve the Company’s goals, and to enable them to participate in the
growth of the Company by granting Awards with respect to the Company’s Common
Stock.  Certain capitalized terms used herein are defined in Section 7 below.

 

2.                                      Administration.

 

The Plan shall be administered by the Committee; provided, that the Board may in
any instance perform any of the functions of the Committee hereunder.  The
Committee shall have authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the operation of the Plan as it shall
from time to time consider advisable, and to interpret the provisions hereof in
its discretion.  The Committee’s determinations hereunder shall be final and
binding.  The Committee may, subject to applicable law, delegate to one or more
Executive Officers of the Company the power to make Awards to Participants who
are not Reporting Persons or Covered Employees and all determinations hereunder
with respect thereto, provided that the Committee shall fix the maximum number
of shares that may be subject to such Awards.

 

3.                                      Eligibility.

 

All directors and all employees and consultants of the Company or any Affiliate
capable of contributing to the successful performance of the Company, other than
any person who has irrevocably elected not to be eligible, are eligible to be
Participants in the Plan.

 

4.                                      Stock Available for Awards.

 

(a)                                 Amount.  Subject to adjustment under
subsection 4(b), up to an aggregate of 11,050,000 shares of Common Stock may be
issued pursuant to Awards, including Incentive Stock Options, under the Plan. 
For the purposes of counting shares hereunder:

 

i.                  The number of shares issued as, or upon settlement of, any
Award other than an Option or Stock Appreciation Right shall be multiplied by
1.5;

 

ii.               Outstanding shares tendered by the Participant to pay for the
exercise of an Option or Stock Appreciation Right, shares repurchased in the
open market by the Company, and shares that are withheld by the Company to
satisfy the exercise or tax withholding

 

--------------------------------------------------------------------------------


 

obligation upon exercise or vesting of an Award may not be netted out against
shares of Common Stock issued pursuant to Awards hereunder;

 

iii.            Shares subject to any Award granted under this Plan that are not
issued because the Award expires, is terminated unexercised or is forfeited, in
whole or in part, may be subject to new Awards without being deemed to exceed
such maximum amount;

 

iv.           Shares that are not issued under an award that is outstanding
under the 2000 Stock Plan as of May 2, 2012 because such award expires, is
terminated unexercised or is forfeited may be subject to new Awards under this
Plan (other than Incentive Stock Options), without being deemed to exceed such
maximum amount; and

 

v.              Shares issued under this Plan as a result of the assumption or
substitution of outstanding grants from an acquired company shall not be deemed
to exceed such maximum amount.

 

Shares issued under the Plan may consist of authorized but unissued shares or
treasury shares

 

(b)                                 Adjustments.  Upon any equity restructuring,
whether a stock dividend, recapitalization, split-up or combination of shares,
or otherwise, the number of shares in respect of which Awards may be made under
the Plan, the number of shares subject to outstanding Awards, the exercise,
purchase or conversion price with respect to any Award, and the limit on
individual grants in subsection 5(c) shall be proportionately adjusted, provided
that the number of shares subject to any Award shall always be a whole number. 
In the event the Committee determines that any other reorganization,
recapitalization, merger, spin-off or other corporate transaction affects the
Common Stock such that an adjustment is required in order to preserve the
benefits intended to be provided by the Plan, the Committee shall equitably
adjust any or all of the number and kind of shares in respect of which Awards
may be made under the Plan, the number and kind of shares subject to outstanding
Awards, the exercise, purchase or conversion price with respect to any Award,
and the limit on individual grants in subsection 5(c), provided that the number
of shares subject to any Award shall always be a whole number.  If considered
appropriate, the Committee may make provision for a cash payment with respect to
all or part of an outstanding Award instead of or in addition to any such
adjustment.  Any adjustment made pursuant to this subsection shall be subject,
in the case of Incentive Stock Options, to any limitation required under the
Code.

 

5.                                      Awards under the Plan.

 

(a)                                 Types of Awards.  The Committee may grant
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Stock Equivalents, and Awards of shares of Common Stock that are not subject to
restrictions or forfeiture.  The effectiveness of any such grant may be
conditioned on the passage of time, the achievement of any Performance Goals, or
the happening of any other event.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Terms and Conditions of Awards.

 

(i)                                     Participants; Terms.  The Committee
shall select the Participants to receive Awards and determine the terms and
conditions of each Award.  Without limiting the foregoing but subject to the
other provisions of the Plan and applicable law, the Committee shall determine
(A) the number of shares of Common Stock subject to each Award or the manner in
which such number shall be determined, (B) the price, if any, a Participant
shall pay to receive or exercise an Award or the manner in which such price
shall be determined, (C) the time or times when an Award may vest or be
exercised, settled, or transferred, (D) any Performance Goals, restrictions or
other conditions to vesting, exercise, settlement, or transferability of an
Award, (E) whether an Award may be settled in the form of cash, Common Stock or
other securities of the Company, Awards or other property, and the manner of
calculating the amount or value thereof, (F) the duration of any Restricted
Period or any other circumstances in which an Award may be forfeited to the
Company, (G) the effect on an Award of the disability, death, retirement or
other termination of employment or other service of a Participant, and (H) the
extent to which, and the period during which, the Participant or the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.  Except as otherwise
provided hereby or in a particular Award, any determination or action with
respect to an Award may be made or taken by the Committee at the time of grant
or at any time thereafter.

 

(ii)                                  Options and Stock Appreciation Rights. 
Incentive Stock Options may only be granted to persons eligible to receive such
Options under the Code.  The exercise price for any Option or Stock Appreciation
Right shall not be less than 100% of the Fair Market Value of the Common Stock
on the Date of Grant; provided that Options granted in substitution for options
granted by a former employer to persons who become eligible to receive Awards
hereunder as a result of a transaction described in Section 424(a) of the Code
may, consistent with such Section, have a lower exercise price.  No Option or
Stock Appreciation Right shall have a term longer than seven (7) years.  No
Incentive Stock Option may be granted more than ten years after the Effective
Date.  The Committee shall determine the manner of calculating the excess in
value of the shares of Common Stock over the exercise price of a Stock
Appreciation Right.

 

(iii)                               Restricted Stock and Restricted Stock Units.
 Shares of Restricted Stock and shares subject to Restricted Stock Units may not
be sold, assigned, transferred, pledged or otherwise encumbered, except as
permitted by the Committee, during the applicable Restricted Period.  Restricted
Stock Units may be settled in shares of Common Stock or cash as determined by
the Committee.

 

(iv)                              Minimum Vesting Requirements.  Notwithstanding
Sections 5(b)(i) or Section 6(e), with respect to Awards to Executive Officers:

 

(A)                               vesting, settlement, or lapse of forfeiture
restrictions that is solely based on continued employment, service or the
passage of time shall occur (A) with respect to no more than one-third of the
shares subject to such Award per year and (B) over not less than

 

3

--------------------------------------------------------------------------------


 

four years from the date of grant with respect to the full number of shares
subject to such Award; and

 

(B)                               vesting, settlement, or lapse of forfeiture
restrictions that is based on the achievement of Performance Goals shall occur
based on a Performance Period of at least one year;

 

provided that the foregoing limitations shall not (1) apply to vesting,
settlement, or lapse of forfeiture restrictions in connection with the
termination of employment or other service of a Participant by the Company or
due to the Participant’s disability, death or retirement nor (2) preclude the
Committee from (x) exercising its discretion to accelerate the vesting of any
Award upon a Transaction as contemplated by Section 5(b)(viii), (y) establishing
a shorter vesting schedule for consultants or newly-hired employees, or
(z) establishing a shorter schedule for vesting, settlement, or lapse of
forfeiture restrictions on Awards that are granted in exchange for or in lieu of
the right to receive the payment of an equivalent amount of salary, bonus or
other compensation.

 

(v)                                 Payment of Exercise Price.  The Committee
shall determine the form of consideration and manner of payment of the exercise
price, if any, of any Award.  Without limiting the foregoing, the Committee may,
subject to applicable law, permit such payment to be made in whole or in part in
cash or by surrender of shares of Common Stock (which may be shares retained
from the respective Award or any other Award) valued at their Fair Market Value
on the date of surrender, or such other lawful consideration, including a
payment commitment of a financial or brokerage institution, as the Committee may
determine.  The Company may accept, in lieu of actual delivery of stock
certificates, an attestation by the Participant in form acceptable to the
Committee that he or she owns of record the shares to be tendered free and clear
of claims and other encumbrances.

 

(vi)                              Dividends.  In the discretion of the
Committee, any Award may provide the Participant with dividends or dividend
equivalents payable (in cash, in shares of Common Stock, or in the form of
Awards under the Plan) currently or deferred and with or without interest ;
provided that any dividend paid or issued with respect to any portion of an
Award of Restricted Stock and any dividend equivalent paid or issued with
respect to any portion of any other Award shall be subject to the same
restrictions (including risk of forfeiture) as such Restricted Stock or other
Award, respectively, until the end of the respective Restricted Period or such
portion has otherwise vested.

 

(vii)                           Termination and Forfeiture.  The terms of any
Award may include such continuing provisions for termination of the Award and/or
forfeiture or recapture of any shares, cash or other property previously issued
pursuant thereto relating to competition or other activity or circumstances
detrimental to the Company as the Committee may determine to be in the Company’s
best interests.  Without limiting the foregoing, the terms of any Award shall be
subject to, and shall be deemed automatically amended to incorporate, any
“clawback,” “recapture,” or similar policy adopted by the Company and in effect
before or after the grant of such Award.

 

4

--------------------------------------------------------------------------------


 

(viii)                        Certain Extraordinary Transactions.  The Committee
may in its discretion provide, at the time of grant or at any time thereafter,
that in the case of any recapitalization, stock acquisition, merger,
consolidation or other form of corporate transaction in which a company other
than the Company is the surviving, continuing, successor or purchasing entity (a
“Transaction”), the surviving, continuing, successor or purchasing entity or a
parent or subsidiary of such entity may, without the consent of the Participant,
assume the Company’s rights and obligations under any Award or portion thereof
outstanding immediately before the Transaction or substitute for any such
outstanding Award or portion thereof a substantially equivalent award with
respect to such entity’s own stock or other property or cash, in either case
with equitable adjustments in the number and type of shares or other assets
subject to the Awards and the exercise, purchase or conversion price with
respect to any Award, in light of the consideration received by the Company’s
stockholders in the Transaction.  Any such Award that is not so assumed or
substituted for shall terminate upon the consummation of such Transaction on
such terms, if any, as the Committee shall provide.  Notwithstanding the
foregoing, if the stockholders of the Company receive consideration that is all
or predominantly cash in exchange for their shares of common Stock in a
Transaction, then, in order to preserve the Participants’ rights under
outstanding Awards, the Committee shall, without the need for consent of any
Participant, either (A) cause any unexercisable or unvested portion of an Award
outstanding immediately before the Transaction to become fully exercisable and
vested prior to such Transaction (but effective only on consummation of the
Transaction), and any Options and Stock Appreciation Rights that have not been
exercised as of the consummation of the Transaction shall thereupon terminate or
(B) provide for payment to the Participant of cash, stock of another entity
party to the Transaction, or other property with a Fair Market Value equal to
the amount, if any, that would have been received upon the vesting, exercise,
settlement, or transferability of the Award had any unexercisable or unvested
portion of the Award become fully exercisable and vested and the Award been
exercised or paid in connection with the Transaction, reduced (but not below
zero) by the exercise or purchase price per share, if any, under such Award,
whereupon the Award shall terminate.  If any portion of such consideration may
be received by Company’s stockholders in the Transaction on a contingent or
delayed basis, the Committee may, in its sole discretion, determine such Fair
Market Value per share as of the time of the Transaction on the basis of the
Committee’s good faith estimate of the present value of the probable amount of
future payment of such consideration.

 

In the event of a recapitalization, stock acquisition, merger, consolidation or
other form of corporate transaction in which the Company is the surviving,
continuing, successor or purchasing entity, the Committee may make equitable
adjustments to outstanding Awards pursuant to Section 4(b).

 

(ix)                              Documentation.  Each Award under the Plan
shall be evidenced by documentation in the form prescribed from time to time by
the Committee and delivered to or executed and delivered by the Participant
specifying the terms and conditions of the Award and containing such other terms
and conditions not inconsistent with the provisions hereof as the Committee
considers necessary or advisable to achieve the purposes of the Plan or to
comply

 

5

--------------------------------------------------------------------------------


 

with applicable law and accounting principles.  Any such documentation may be
maintained solely in electronic format.

 

(x)                                 In General.  Any Award may be made alone, in
addition to, or in relation to any other Award.  The terms of Awards of each
type need not be identical, and the Committee need not treat Participants
uniformly.  No Award shall be transferable except upon such terms and conditions
and to such extent as the Committee determines, provided that no Award shall be
transferable for value and Incentive Stock Options may be transferable only to
the extent permitted by the Code.  No Award to any Participant subject to United
States income taxation shall provide for the deferral of compensation that does
not comply with Section 409A of the Code.  The achievement or satisfaction of
any Performance Goals, restrictions or other conditions to vesting, exercise,
settlement, or transferability of an Award shall be determined by the Committee.

 

(c)                                  Limit on Individual Grants.  The
maximum number of shares of Common Stock subject to Options, Stock Appreciation
Rights and other Awards intended to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code that may be granted to a Participant in any fiscal year may not exceed
1,250,000 shares, subject to adjustment under subsection 4(b).  In the case of
any performance-based Awards settled in cash, no more than $1,000,000 may be
paid to any Participant with respect to any one year of a Performance Period.

 

6.                                      General Provisions.

 

(a)                                 Tax Withholding.  A Participant shall pay to
the Company, or make provision satisfactory to the Committee for payment of, any
taxes required by law to be withheld in respect of Awards under the Plan no
later than the date of the event creating the tax liability.  The Company and
its Affiliates may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind due to the Participant under the Plan
or otherwise.  In the Committee’s discretion, the minimum tax obligations
required by law to be withheld in respect of Awards may be paid in whole or in
part in shares of Common Stock, including shares retained from the Award
creating the tax obligation, valued at their Fair Market Value on the date of
retention or delivery.

 

(b)                                 Legal Compliance.  The Company shall not be
required to issue any shares of Common Stock or take any other action pursuant
to the Plan unless the Company is satisfied that all requirements of law, or of
any stock exchange on which the Common Stock is then listed, in connection
therewith have been or will be complied with, and the Committee may impose any
restrictions on the rights of Participants hereunder as it shall deem necessary
or advisable to comply with any such requirements.

 

(c)                                  Foreign Nationals.  Awards may be made to
Participants who are foreign nationals or employed outside the United States on
such terms and conditions different from those specified herein as the Committee
considers necessary or advisable to achieve the purposes of the Plan or to
comply with applicable laws.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Awards Not Includable for Benefit Purposes. 
Awards and other payments received by a Participant pursuant to the provisions
of the Plan shall not be included in the determination of benefits under any
pension, group insurance or other benefit plan applicable to the Participant
which is maintained by the Company or any of its Affiliates, except as may be
provided under the terms of such plans or determined by the Board.

 

(e)                                  Amendment, Exchange and Repurchase of
Awards.

 

(i)                                     Subject to clauses (ii) and (iii) below,
the Committee may amend, modify or terminate any outstanding Award, including
without limitation changing the dates of vesting, exercise or settlement,
causing the Award to be assumed by another entity, and substituting therefor
another Award of the same or a different type, provided that the Participant’s
consent to such action shall be required unless the terms of this Plan or the
Award permit such action, the Committee determines that such action is required
by law or stock exchange rule, or the Committee determines that the action,
taking into account any related action, would not materially and adversely
affect the Participant.

 

(ii)                                  Notwithstanding the attainment of
Performance Goals in the case of any Award intended to satisfy the requirements
for “performance-based compensation” within the meaning of Section 162(m) of the
Code, the Committee may reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant.

 

(iii)                               The foregoing notwithstanding, without
further approval of the stockholders of the Company, (A) the Committee shall not
authorize the amendment of any outstanding Option or Stock Appreciation Right to
reduce the exercise price, (B) no Option or Stock Appreciation Right shall be
canceled and replaced with an Award exercisable for Common Stock at a lower
exercise price and (C) no Award shall be canceled in exchange for a cash payment
from the Company to the Award owner, except under the limited circumstances
described above in Section 5(b)(viii) relating to Transactions.

 

7.                                      Certain Definitions.  As used in this
Plan:

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

 

“Award” means any award of shares of Common Stock or right with respect to
shares described in Section 5(a).

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

 

7

--------------------------------------------------------------------------------


 

“Committee” means one or more committees appointed by the Board to administer
the Plan or a specified portion thereof.  Each such committee shall be comprised
of not less than two members of the Board who shall meet such criteria as the
Board may specify from time to time.

 

“Common Stock” means the Common Stock, $0.001 par value, of the Company.

 

“Company” means Axcelis Technologies, Inc., a Delaware corporation.

 

“Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code.

 

“Date of Grant” means the date on which all requirements under applicable law
and the Company’s certificate of incorporation and bylaws for the effective
grant of an Award have been satisfied.

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death.  In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s legal representative.

 

“Effective Date,” from time to time, means the most recent date that the Plan
was adopted or, if earlier, that it was approved by the stockholders (including
approval of the Plan as amended), as such terms are used in the regulations
under Section 422 of the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

 

“Executive Officer” has the meaning given in Rule 3b-7 under the Exchange Act,
or any successor provision.

 

“Fair Market Value” with respect to the Common Stock or other property means the
fair market value thereof determined by such methods as shall be established by
the Committee from time to time. Unless otherwise determined by the Committee in
good faith, the per share Fair Market Value of the Common Stock as of any date
shall mean (a) if the Common Stock is then listed or admitted to trading on a
national securities exchange, (i) the last reported sale price on such date on
the principal national securities exchange on which the Common Stock is then
listed or admitted to trading, (ii) if no such reported sale took place on such
date, the average of the closing bid and asked prices on such exchange on such
date, or (iii) if neither (i) nor (ii) applies, the last reported sale price on
the next preceding date on which trading took place, or (b) if the Common Stock
is then traded in the over-the-counter market, the average of the closing bid
and asked prices on such date, as reported by The Wall Street Journal or other
appropriate publication selected by the Committee, for the over-the-counter
market.

 

“Incentive Stock Option” means an Option complying with the requirements of
Section 422 of the Code or any successor provision and any regulations
thereunder.

 

8

--------------------------------------------------------------------------------


 

“Option” means a right to purchase shares of Common Stock and may be an
Incentive Stock Option if specified by the Committee.

 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Performance Goals” means, in the case of Awards intended to satisfy the
requirements for “performance-based compensation” within the meaning of
Section 162(m) of the Code, one or more objective performance goals established
by the Committee, based on one or more of the following criteria: revenue;
revenue growth; sales; expenses; margins; net income; earnings or earnings per
share; cash flow; stock price; shareholder return; return on investment; return
on invested capital, assets, or equity; profit before or after tax; operating
profit; operating margin; return on research and development investment; market
capitalization; quality improvements; market share; cycle time reductions;
customer satisfaction measures; strategic positioning or marketing programs;
market penetration or expansion; business / information systems improvements;
expense management; infrastructure support programs; human resource programs;
customer programs; technology development programs; goals relating to
acquisitions or divestitures, or any combination of the foregoing, including
without limitation goals based on any of such measures relative to peer groups
or market indices, and may be particular to a Participant or may be based, in
whole or in part, on the performance of the division, department, line of
business, subsidiary, or other business unit, whether or not legally
constituted, in which the Participant works or on the performance of the Company
generally.

 

“Performance Period” means any period of service of at least one year designated
by the Committee as applicable to an Award intended to satisfy the requirements
for “performance-based compensation.”

 

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

 

“Restricted Period” means any period during which an Award or any part thereof
may be forfeited to the Company.

 

“Restricted Stock” means shares of Common Stock that are subject to forfeiture
to the Company.

 

“Restricted Stock Unit” means the right, subject to forfeiture, to receive the
value of a share of Common Stock in the future, payable in the form of cash,
Common Stock or other securities of the Company, Awards or other property, and
is an unfunded and unsecured obligation of the Company.

 

“Stock Appreciation Right” means the right to receive any excess in value of
shares of Common Stock over the exercise price of such right.

 

“Stock Equivalent” means the right to receive payment from the Company based in
whole or in part on the value of the Common Stock, payable in the form of cash,
Common Stock

 

9

--------------------------------------------------------------------------------


 

or other securities of the Company, Awards or other property, and may include
without limitation phantom stock, performance units, and Stock Appreciation
Rights.

 

“Termination of employment or other service of a Participant” means the
voluntary or involuntary termination of a Participant’s employment with the
Company or an Affiliate for any reason, including death, disability, retirement
or as the result of the divestiture of the Participant’s employer or any similar
transaction in which the Participant’s employer ceases to be the Company or one
of its Affiliates.  Whether entering military or other government service shall
constitute “termination of employment or other service,” or whether a
“termination of employment or other service” shall occur as a result of
disability, shall be determined in each case by the Committee in its sole
discretion before or after the grant of the respective Award.  In the case of a
member of the Board or consultant who is not an employee of the Company or an
Affiliate, “termination of employment or other service” shall mean the voluntary
or involuntary termination of Board service or the consulting relationship, as
the case may be, for any reason.

 

“Transferable for value” means a transfer on terms that would prevent the
Company from relying on Securities and Exchange Commission Form S-8 (or any
successor form) with respect to the issuance of the Common Stock underlying the
respective Award.

 

8.                                      Miscellaneous.

 

(a)                                 No Rights with Respect to Service.  No
person shall have any claim or right hereunder to be granted an Award.  Neither
the adoption, maintenance, or operation of the Plan nor any Award hereunder
shall confer upon any person any right with respect to the continuance of his or
her employment by or other service with the Company or any Affiliate nor shall
they interfere with the rights of the Company or any Affiliate to terminate or
otherwise change the terms of such service at any time, including, without
limitation, the right to promote, demote or otherwise re-assign any person from
one position to another within the Company or any Affiliate.  Unless the
Committee otherwise provides in any case, the service of a Participant with an
Affiliate shall be deemed to terminate for purposes of the Plan when such
Affiliate ceases to be an Affiliate of the Company.

 

(b)                                 No Rights as Stockholder.  Subject to the
provisions of the applicable Award, no Participant or Designated Beneficiary
shall have any rights as a stockholder with respect to any shares of Common
Stock to be issued under the Plan until he or she becomes the holder thereof.  A
Participant to whom Common Stock is awarded will be considered the holder of
such Common Stock at the time of the Award, except as otherwise provided in the
applicable Award.

 

(c)                                  Amendment of Plan.  The Board may amend,
suspend or terminate the Plan or any portion thereof at any time, subject to
such stockholder approval as the Board determines to be necessary or advisable
to comply with any tax or regulatory requirement.

 

10

--------------------------------------------------------------------------------